Citation Nr: 0739070	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs 
Dependency and Indemnity Compensation (DIC) benefits for the 
alleged veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1310. 


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The appellant contends that her deceased husband had active 
service in the Commonwealth Army of the Philippines (USAFFE), 
and that she is entitled to DIC benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 administrative decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The RO later re-adjudicated the case in an 
August 2005 Statement of the Case.  


FINDINGS OF FACT

1.  The RO denied eligibility for DIC benefits in September 
1999.  The appellant received timely notice of the 
determination, but did not initiate an appeal within one 
year, and that decision is now final.

2.  Evidence received since the September 1999 decision is 
not new and material because it can not substantiate the 
claim of eligibility for DIC benefits


CONCLUSIONS OF LAW

New and material evidence has not been received since the 
September 1999 administrative decision, and the claim of 
eligibility for DIC benefits is not reopened.  38 U.S.C.A. §§ 
1310, 5107, 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a), 3.358 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements of notification and assistance are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to nonservice-
connected pension benefits).  There are certain circumstances 
where VA will refrain from or discontinue providing 
assistance including, but not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the requirement to 
provide assistance does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant's deceased husband is considered a veteran for VA 
purposes.  The facts are not in dispute as the appellant does 
not contend that a service department has verified her 
deceased husband's service.  

Analysis

The RO originally denied DIC benefits to the appellant in a 
September 1999 administrative decision on the basis that the 
alleged veteran's service could not be verified by the 
National Personnel Records Center (NPRC), and therefore the 
appellant is not the surviving spouse of a veteran.  See 38 
U.S.C.A. §§ 101, 1310.  
The appellant was notified of the procedures for appealing a 
decision to the Board, but did not do so.  Therefore, the 
RO's September 1999 decision became final.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.

In December 2004, the appellant filed a claim to re-open her 
claim for eligibility to DIC benefits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of September 1999 
administrative decision includes various statements by the 
appellant, the alleged veteran's certificate of death, a 
certification of service dated in January 1974 from the 
General Headquarters of the Armed Forces of the Philippines, 
an affidavit attesting to the appellant and the alleged 
veteran's marriage, a photocopy of a document from the 
Headquarters of the 12th Quartermaster Company, U.S. Army 
Forces, dated in September 1945, stating that the alleged 
veteran is authorized to wear a number of medals, and 
treatment records from a VA clinic in the Philippines dated 
in April 1972.  Additionally, the RO considered a report from 
the US Army Reserve Personnel Center, dated in September 
1999, and NPRC, dated in August 1999, stating that the 
alleged veteran had no service as a member of the USAFFE, 
including recognized guerilla service.

Evidence submitted since the September 1999 administrative 
decision includes various statements by the appellant, a 
private medical opinion concerning the alleged veteran's 
cause of death dated in April 1999, documents relating to the 
appellant's and alleged veteran's marriage, private hospital 
records from 1972 and 1973, a document dated in September 
2004 relating the alleged veteran's pay grade while in the 
USAFFE, and an affidavit from a member of the Philippine Army 
dated in May 1946.  Additionally, the RO again attempted to 
verify the alleged veteran's service, and in March 2005 
received a negative response.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Persons who served as guerrillas under 
a commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in a regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The evidence submitted since the September 1999 
administrative denial is not material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156 
(a).  The evidence submitted since September 1999 does not 
establish that a service department has found that the 
alleged veteran is in fact a veteran for DIC benefits 
purposes.  

As noted above, service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces and therefore the documents of record are 
insufficient as a matter of law to establish qualifying 
service for purposes of VA benefits.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  

Because there is not a reasonable possibility that the 
evidence submitted since September 1999 could substantiate 
the appellant's claim to DIC benefits, this evidence is not 
new and material.  See 38 C.F.R. § 3.156 (a).

Absent new and material evidence, reopening the claim is not 
warranted.
ORDER

New and material evidence has not been submitted and the 
claim for DIC benefits; is not reopened. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


